            Case MDL No. 2942 Document 365 Filed 06/02/20 Page 1 of 6



                   BEFORE THE UNITED STATES JUDICIAL PANEL ON
                            MULTIDISTRICT LITIGATION


IN RE: COVID-19 BUSINESS                             MDL No. 2942
INTERRUPTION PROTECTION
INSURANCE LITIGATION




Federal Insurance Company’s Notice of Dismissal of Potential Tag-Along Action (Dkt. 336)

       Federal Insurance Company hereby gives notice, pursuant to Rule 6.1(f) of the Rules of

Procedure of the United States Judicial Panel on Multidistrict Litigation, of Plaintiffs’ voluntary

dismissal of the potential tag-along action Simon Wiesenthal Center, Inc. and Moriah Films v.

Chubb Group of Insurance Companies/Federal Insurance Company, Case No. 2:20-cv-03890-

ODW-JEM (C.D. Cal.), assigned to Judge Otis D. Wright II (see Dkt. 336). Plaintiffs’ notice of

voluntary dismissal is attached as Exhibit A.
          Case MDL No. 2942 Document 365 Filed 06/02/20 Page 2 of 6



Dated: June 2, 2020                       O’MELVENY & MYERS LLP
                                          DANIEL M. PETROCELLI
                                          RICHARD B. GOETZ
                                          AMY J. LAURENDEAU
                                          ZOHEB P. NOORANI




                                          By: /s/ Daniel M. Petrocelli
                                              Daniel M. Petrocelli
                                              O’MELVENY & MYERS LLP
                                              1999 Avenue of the Stars, 8th Floor
                                              Los Angeles, CA 90067
                                              Telephone: (310) 553-6700
                                              Facsimile: (310) 246-6779
                                              dpetrocelli@omm.com


                                              Richard B. Goetz
                                              Amy J. Laurendeau
                                              Zoheb P. Noorani
                                              O’MELVENY & MYERS LLP
                                              400 South Hope Street, 18th Floor
                                              Los Angeles, CA 90071
                                              Telephone: (213) 430-6000
                                              Facsimile: (213) 430-6407
                                              rgoetz@omm.com
                                              alaurendeau@omm.com
                                              znoorani@omm.com


                                          Attorneys for FEDERAL INSURANCE
                                          COMPANY




                                      2
Case MDL No. 2942 Document 365 Filed 06/02/20 Page 3 of 6




        EXHIBIT A
Case 2:20-cv-03890-ODW-JEM
            Case MDL No. 2942Document
                              Document32365
                                          Filed
                                              Filed
                                                 06/01/20
                                                    06/02/20
                                                           Page
                                                             Page
                                                                1 of43of 6
                                                                         Page ID #:436



   1    John W. Houghtaling, II, LA State Bar No. 25099
        john@gmhatlaw.com
   2    Kevin R. Sloan, LA State Bar No. 34093
        kevin@gmhatlaw.com
   3    Jennifer Perez, LA State Bar No. 38370
        jennifer@gmhatlaw.com
   4    GAUTHIER MURPHY & HOUGHTALING LLC
        3500 North Hullen Street
   5    Metairie, Louisiana 70002
        Telephone: (504) 456-8600
   6    Facsimile: (504) 456-8624
   7    Larry C. Russ, State Bar No. 082760
        lruss@raklaw.com
   8    Nathan D. Meyer, State Bar No. 239850
        nmeyer@raklaw.com
   9    Justin E. Maio, State Bar No. 304428
        jmaio@raklaw.com
  10    RUSS, AUGUST & KABATth
        12424 Wilshire Boulevard, 12 Floor
  11    Los Angeles, California 90025
        Telephone: 310-826-7474
  12    Facsimile: 310-826-6991
  13    Attorneys for Plaintiffs
        Simon Wiesenthal Center, Inc. and Moriah Films
  14
  15                        UNITED STATES DISTRICT COURT
  16                       CENTRAL DISTRICT OF CALIFORNIA
  17
  18    SIMON WIESENTHAL CENTER,                   Case No. 2:20-cv-03890-ODW-JEM
        INC. and MORIAH FILMS,
  19                                               [Assigned to The Honorable    Otis D.
                           Plaintiff,              Wright, II, Crtrm 5D, 5th Flr.]
  20
              vs.                                  PLAINTIFFS’ NOTICE OF
  21
        CHUBB GROUP OF INSURANCE                   DISMISSAL WITHOUT
  22    COMPANIES/FEDERAL                          PREJUDICE PURSUANT TO FED.
        INSURANCE COMPANY and DOES                 R. CIV. P. RULE 41(a)(1)(A)(i)
  23    1-20,
  24                       Defendant.              Original Complaint Filed:
                                                         April 29, 2020
  25
  26
  27
  28
             PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE
                  PURSUANT TO FED. R. CIV. P. RULE 41(a)(1)(A)(i)
Case 2:20-cv-03890-ODW-JEM
            Case MDL No. 2942Document
                              Document32365
                                          Filed
                                              Filed
                                                 06/01/20
                                                    06/02/20
                                                           Page
                                                             Page
                                                                2 of53of 6
                                                                         Page ID #:437



   1                            PLAINTIFFS’ NOTICE OF DISMISSAL
                               PURSUANT TO RULE 41(a)(1)(A)(i)
   2
   3
               Plaintiffs file this Notice of Dismissal under Federal Rule of Civil Procedure
   4
        41(a)(1)(A)(i). Defendant Chubb Group of Insurance Companies/Federal Insurance
   5
        Company has not served an answer or a motion for summary judgment.
   6
               The Plaintiffs voluntarily dismiss the present action without prejudice to give
   7
        Plaintiffs and Defendant the option and time to attempt an amicable resolution of the
   8
        claim. This dismissal without prejudice is a consequence of a Defendant's adjuster
   9
        contacting undersigned counsel for Plaintiffs after the filing this action to indicate
  10
        that Defendant was requesting that the Plaintiffs provide additional information to
  11
        justify the claim and that Defendant had yet to conclude its claim investigation. The
  12
        Plaintiffs reserve all rights of action.
  13
  14
        DATED: June 1, 2020                        RUSS, AUGUST & KABAT
  15                                               Larry C. Russ
                                                   Nathan D. Meyer
  16                                               Justin E. Maio
  17
  18                                               By: /s/ Larry C. Russ
                                                       Larry C. Russ
  19                                                   Attorneys for Plaintiffs
                                                       Simon Wiesenthal Center, Inc.
  20                                                   and Moriah Films
  21
  22
  23
  24
  25
  26
  27
  28
                                       1
             PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE
                  PURSUANT TO FED. R. CIV. P. RULE 41(a)(1)(A)(i)
Case 2:20-cv-03890-ODW-JEM
            Case MDL No. 2942Document
                              Document32365
                                          Filed
                                              Filed
                                                 06/01/20
                                                    06/02/20
                                                           Page
                                                             Page
                                                                3 of63of 6
                                                                         Page ID #:438



   1                               CERTIFICATE OF SERVICE

   2           I certify that counsel of record who are deemed to have consented to electronic
   3    service are being served on June 1, 2020, with a copy of this document via the
   4    Court’s CM/ECF systems per Local Rule CV-5(a)(3). Any other counsel will be
   5    served by electronic mail, facsimile, overnight delivery and/or First-Class Mail on
   6    this date.
   7
                                               /s/    Larry C. Russ
   8
   9
  10
  11
  12
  13
  14
  15
  16
  17
  18
  19
  20
  21
  22
  23
  24
  25
  26
  27
  28
                                        2
              PLAINTIFFS’ NOTICE OF DISMISSAL WITHOUT PREJUDICE
                   PURSUANT TO FED. R. CIV. P. RULE 41(a)(1)(A)(i)
